Citation Nr: 0940601	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-38 378	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to June 1980.  
The Veteran was awarded the Combat Medical Badge.

This matter is before the Board of Veteran s' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veteran s Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By that rating action, the RO, in part, 
granted service connection for PTSD; assigned an initial 30 
percent rating; and assigned an effective date for the grant 
of service connection of March 7, 2007 (date of receipt of 
original service connection claim).  The Veteran  timely 
appealed the RO's assignment of an initial 30 percent rating 
for the service-connected PTSD to the Board, and this appeal 
ensued.  

In June 2009, the Veteran  testified at a Board personal 
hearing before the undersigned Acting Veterans Law Judge in 
Montgomery, Alabama.  A copy of the hearing transcript has 
been associated with the claims file.  At the hearing, the 
Veteran  submitted additional private medical records in 
support of his initial rating claim and waived initial RO 
consideration of this evidence.  Thus, a remand to the RO is 
not necessary in this instance.  38 C.F.R. § 20.1304 (2009).  

The issue of entitlement to a grant of TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

For the entire initial rating period from March 7, 2007, the 
service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood and the inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the 
entire initial rating period from March 7, 2007, the 
schedular criteria for an initial 70 percent rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The initial claim decided herein arose from the Veteran 's 
disagreement with the RO's assignment of an initial 30 
percent rating assigned after the grant of service connection 
for PTSD.  (See October 2007 rating action).  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide 
additional VCAA notice from absent VCAA notice. Hartman v. 
Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003.

The United States Court of Appeals for Veteran s Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  In this case, the claim was 
substantiated after the enactment of the VCAA, and the 
appellant has not alleged any prejudice by any notice error.

The Board notes that the United States Court of Appeals for 
Veteran s Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As the instant appeal stems from the grant of 
initial compensation benefits for the disorder at issue, as 
opposed to an increased rating claim, Vazquez-Flores is 
inapplicable.  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Here, a VA examination of the 
Veteran was conducted in April 2007.  In addition, the 
Veteran's service treatment records, VA treatment records, 
private treatment records, and examination reports are 
contained in the claims file, as well as personal hearing 
testimony and written submissions of the Veteran.  The Board 
concludes that all available evidence has been obtained, and 
that there is sufficient evidence on file on which to make a 
decision on the issue decided on appeal.  

The Veteran  has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).   
Accordingly, the Board will adjudicate the initial evaluation 
claim on appeal.



Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, in the analysis below, the 
Board has found that the evidence of record warrants an 
initial 70 percent rating for PTSD from the date of award of 
service connection, March 7, 2007. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 

Pursuant to Diagnostic Code 9411, PTSD is to be assigned a 30 
percent evaluation where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships. 

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130. 

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  "Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  Here, VA 
and private examiners, who have examined the Veteran 
throughout the duration of the appeal, have assigned GAF 
scores of 55-60 (April 2007 VA examination report) and 40 
(private treatment reports, dated from March to September 
2007 and June 2009) to his PTSD symptomatology.  Scores 
ranging from 51-60 represent moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 31 to 40 is reflective of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Initial Rating Analysis

In the present case, the Veteran contends that the symptoms 
associated with his PTSD are of such severity as to warrant a 
higher initial disability rating than the 30 percent initial 
rating assigned.  In this case, the RO granted service 
connection for PTSD in the appealed October 2007 rating 
decision, and assigned an initial 30 percent rating, 
effective from March 7, 2007.  

After a review of the evidence, the Board finds that, for the 
entire initial rating period from March 7, 2007, the service-
connected PTSD is shown to be productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood and the inability to establish and maintain effective 
relationships, as contemplated by a 70 percent disability 
rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

An April 2007 VA PTSD examination report reflects that the 
Veteran complained of having flashbacks and nightmares about 
his Vietnam experiences several times a week, which were 
accompanied with frequent nervousness and occasional 
depressive feelings and poor concentration.  He also 
indicated that he was irritable and short-tempered.  The 
Veteran stated that he had few friends.  He avoided crowds 
and noises, as well as war-related movies and situations.  
The Veteran indicated that he was on his third marriage and 
worked part-time as a heavy equipment operator and truck 
driver.   

An April 2007 VA mental status evaluation showed that the 
Veteran reported that he tended to socially isolate himself, 
was hyperalert with increased startle response.  Examination 
revealed a nervous mood with depressed feelings, and 
constricted affect.  The Veteran felt that his nervousness 
and depression, as well as his short-temper, irritability and 
social isolative behavior, affected him at his work.  The 
diagnosis was moderate PTSD.  A GAF score of 40 was entered.  

Overall, the Board finds that the evidence is in relative 
equipoise on the question of whether the Veteran 's PTSD 
symptomatology meets the criteria for a higher initial rating 
of 70 percent rating for the entire period of initial rating 
appeal from March 7, 2007.  An April 2007 VA examination, as 
well as private treatment reports, dated from March to 
September 2007 and June 2009, prepared and submitted by 
Center for Counseling and Human Development, Inc., 
pertinently reflect that from March 7, 2007, the Veteran's 
service-connected PTSD resembled occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

While the Veteran did not demonstrate several of the symptoms 
listed for a 70 percent evaluation, such as intermittently 
illogical, obscure, or irrelevant speech, spatial 
disorientation, and neglect of personal appearance and 
hygiene, these are simply guidelines for determining whether 
the Veteran meets the dominant criteria.  In this decision, 
the Board considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has considered the symptoms indicated in the rating 
criteria as examples or symptoms "like or similar to" the 
Veteran's PTSD symptoms in determining the appropriate 
schedular rating assignment, and, although noting which 
criteria have not been met, has not required the presence of 
a specified quantity of symptoms in the Rating Schedule to 
warrant the assigned rating for PTSD.  See Mauerhan, 16 Vet. 
App. 436.  

Many of the characteristic symptoms cited in the 70 percent 
criteria are reported in the above-cited VA and private 
examination reports, such as an inability to maintain 
effective relationships, impaired impulse control, difficulty 
in adapting to stressful circumstances, social impairment 
with family relations, judgment, thinking, and mood.  For 
example, the above-cited VA and private medical reports 
uniformly document the Veteran's problems with social 
isolation that affected his job as a truck driver (April 2007 
VA examination report), as well as his problems with 
irritability and a short-temper.  When evaluated by a private 
examiner from March to September 2007, the Veteran  indicated 
that he carried a loaded gun with him at all times.  This 
same examiner also disclosed that the Veteran had suicidal 
ideation without intent, as well as feelings of apathy and 
hopelessness.  (See report, dated from March to September 
2007, prepared and submitted by Center for Counseling and 
Human Development, Inc).  

Additionally, the Board notes that from March 7, 2007 a 
private examiner assigned the Veteran a GAF score of 40.  
While which, as noted above, is indicative of him having some 
major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood.  However, the 
Board notes that an April 2007 VA examiner assigned a GAF 
score of 55-60, which is indicative of moderate symptoms or 
moderate difficulty in social and occupational functioning.  
That same VA examiner also characterized the Veteran's PTSD 
as moderate (italics added for emphasis).  Upon review of the 
competent evidence, the Board finds that the GAF score of 55-
60 is more consistent with the medical evidence of record 
that addresses the Veteran 's actual symptoms and level of 
functioning.  This is especially true in light of the fact 
that despite the severity of his PSTD symptoms, he was 
employed part-time as a truck driver during the period in 
question.  Accordingly, such characterization more closely 
approximates the schedular criteria associated with an 
initial 70 percent evaluation for the Veteran's PTSD from 
March 7, 2007.

Overall, the Board finds that the degree of social and 
occupational impairment is more consistent with the criteria 
for a 70 percent evaluation than that for a 50 percent 
evaluation.  Accordingly, resolving reasonable doubt in the 
Veterans favor, the Board finds that the criteria for a 
higher initial evaluation of 70 percent have been met for the 
entire initial rating period from March 7, 2007.

The evidence of record does not warrant a higher 100 percent 
initial rating for any time during the initial rating period.  
While a June 2009 private treatment report reflects that the 
examining physician found the Veteran's condition to be at a 
point where he was "totally occupationally impaired" and 
warranted a GAF score of 40, these findings are inconsistent 
with those noted in the analysis above, and are outweighed by 
the specific psychiatric symptoms that the Veteran's PTSD 
actually manifested during the initial rating period.  In 
this regard, there is no evidence that the Veteran's PTSD is 
primarily characterized by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, his own 
occupation, or his own name, as required for a 100 percent 
disability rating.  

While the June 2009 private examiner noted that the Veteran 
displayed delusions in thinking that others were out to get 
him, was in danger of hurting himself and others, and 
demonstrated unprovoked irritability to the point where he 
would literally have to stay away from other people in order 
to maintain impaired impulse control, there was no evidence 
of persistent (italics added for emphasis) delusions or 
hallucinations or persistent danger of hurting himself.  In 
addition, there is no evidence of record showing that the 
Veteran's PTSD was characterized by gross impairment.  In 
this regard, mental status evaluations of the Veteran 
conducted throughout the duration of the appeal show that he 
was coherent and relevant.  Indeed, at the Board personal 
hearing in June 2009, the Veteran was able to provide 
relevant, clear, and comprehensive testimony before the 
undersigned concerning his PTSD symptomatology.  For these 
reasons, the Board finds that the criteria for a 100 percent 
schedular initial disability rating have not been met or more 
nearly approximated for any period of initial rating on 
appeal.  In summary, resolving reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports a 
70 percent disability rating, but no greater, for the 
Veteran's PTSD for the entire initial rating period 
commencing on March 7, 2007, under Diagnostic Code 9411.  38 
C.F.R. § 4.130.


ORDER

An initial rating of 70 percent for PTSD, for the entire 
initial rating period from March 7, 2007, is granted.


REMAND

In the present case, during the course of the initial rating 
claim on appeal, the Veteran asserted that he was 
unemployable due to the service-connected PTSD.  (See June 
2009 report, prepared and submitted by Center for Counseling 
and Human Development).  The RO has not yet adjudicated the 
issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (once there is evidence 
of a medical disability and a claim for the highest rating 
possible, and additional evidence of unemployability, VA must 
consider TDIU); see also VAOPGCPRPEC 12-2001.  Remand is thus 
warranted.  See VAOPGCPREC 6-96 (because the Board would have 
jurisdiction over the question of entitlement to an 
extraschedular rating or a TDIU rating for a particular 
disability or disabilities raised in connection with a claim 
for an increased rating for such disability or disabilities, 
the proper method of returning the case to the RO for any 
required further action would be by remand rather than 
referral).

Accordingly, the issue of TDIU (also referred to as 
individual unemployability or IU) is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC., for 
the following action:

1.  The RO/AMC should issue the Veteran 
notice in accordance with 38 C.F.R. § 
3.159 with regard to the inferred claim 
for TDIU (IU).  Said notice should 
include provision to the Veteran of the 
appropriate TDIU (IU) claim form and 
requirements to establish inability to 
obtain or maintain substantially gainful 
employment due to service-connected 
disabilities.

2.  After completion of the above and any 
additional development deemed necessary, 
adjudicate the issue of TDIU (IU).  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. Parker
Acting Veteran s Law Judge, Board of Veteran s' Appeals


 Department of Veteran s Affairs


